TABOR, J.
(dissenting).
I respectfully dissent. The State did not notify Jentz he was being tried on a felony charge, yet he received a felony conviction. After Jentz’s conviction, the prosecutor acknowledged the pretrial plea offers extended to Jentz assumed he was charged with an aggravated misdemeanor offense. At sentencing, Jentz stated he would have accepted the prosecution’s plea offer of one year of incarceration on the drug offense rather than going to trial if he had known he faced a felony offense.
Moreover, Jentz did not receive the correct number of peremptory strikes for a felony trial during jury selection. See Iowa R.Crim. P. 2.18(9) (providing six strikes for each side in class “D” felony cases and four strikes in misdemeanor cases). Peremptory strikes serve as a safeguard against unjust convictions. State v. Mootz, 808 N.W.2d 207, 223 (Iowa 2012). Our supreme court has recognized the value of allowing defendants to use all of their peremptory challenges. Id. at 225 (recognizing preemptory challenges allow parties to eliminate jurors perceived to harbor subtle biases or not removable by a challenge for cause); see also Commonwealth v. Hampton, 457 Mass. 152, 928 N.E.2d 917, 927 (Mass.2010) (recounting “venerable” history of peremptory challenges in state court jurisprudence as a means of eliminating extremes and thereby assuring the selection of an unbiased jury); People v. Hecker, 15 N.Y.3d 625, 917 N.Y.S.2d 89, 942 N.E.2d 248, 272 (N.Y. 2010) (noting “[fjrom earliest times the right of peremptory challenge was the privilege of the accused” and “peremptory challenges are a mainstay” of a “strategic arsenal” protected by criminal procedure law).
In Mootz, our supreme court determined a violation of rule 2.18(9) “requires automatic reversal of a defendant’s conviction” in the context of the trial court’s mistaken denial of a defendant’s peremptory strike as a result of the trial court’s erroneous ruling on a reverse challenge under Bat*273son v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Mootz, 808 N.W.2d at 226 (noting Rivera v. Illinois, 556 U.S. 148, 129 S.Ct. 1446, 173 L.Ed.2d 320 (2009), held mistaken denial of peremptory strike was not structural error under the federal constitution, apd Rivera recognized the possibility of automatic reversal on state law grounds). If, as in Mootz, it is presumed prejudicial to allow an objectionable juror to serve when the defendant tried to exercise a peremptory strike, it also should be presuijied prejudicial not to afford the defendant the number of peremptory strikes required by our rules of criminal procedure. The logical extension of Mootz requires automatic reversal in this ease.